DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application claims priority to provisional application 62/843,019 filed May 3, 2019. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/23/2018 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 5/04/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delia et al. US Pub 2011/0265519.
With regards to claim 1, Delia et al. US Pub 2011/0265519 teaches a bow calculation tool configured to receive first and second distance measurements associated with a unit under test from first and second ultrasonic ranging devices, respectively, wherein the bow calculation tool is configured to determine an effective radius based on a difference between the first and second distance measurements and a space between the first and second ultrasonic ranging devices, wherein the bow calculation tool is further configured to determine a bow value associated with the unit under test based on the effective radius and a length of the unit under test. (Paragraph 0029)
9.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holden et al. US Pub 2009/0287439.
With regards to claim 1, Holden et al. US Pub 2009/0287439 teaches a bow calculation tool configured to receive first and second distance measurements associated with a unit under test from first and second ultrasonic ranging devices, (50, 64; figure 2) respectively, wherein the bow calculation tool is configured to determine an effective radius based on a difference between the first and second distance measurements and a space between the first and second ultrasonic ranging devices, wherein the bow calculation tool is further configured to determine a bow value associated with the unit under test based on the effective radius and a length of the unit under test. (check the roundness; paragraph 0011 & 0042-0043) (figure 2)
With regards to claim 8, Holden et al. US Pub 2009/0287439 teaches method, comprising: 
receiving first and second distance measurements associated with a unit under test from first and second ultrasonic ranging devices, respectively; (50, 64 figure 2) (paragraph 0011)
determining an effective radius based on a difference between the first and second distance measurements and a space between the first and second ultrasonic ranging devices; (distance b/w sensors and container; paragraph 0012-0013) and 
determining a bow value associated with the unit under test based on the effective radius and a length of the unit under test. (check the roundness; paragraph 0011 & 0042-0043) (figure 2)
With regards to claim 15, Holden et al. US Pub 2009/0287439 teaches system, comprising: 
a first set of ultrasonic ranging devices aligned along a first axis and oriented toward a second axis perpendicular to the first axis, wherein each ultrasonic ranging device of the first set of ultrasonic ranging devices is spaced apart from an adjacent ultrasonic ranging device of the first set of ultrasonic ranging devices by a first space, wherein the first set of ultrasonic ranging devices are configured to determine first respective distances to a unit under test along the second axis;(50; figure 2)
 a second set of ultrasonic ranging devices aligned along the first axis and oriented toward the second axis perpendicular to the first axis, wherein each ultrasonic ranging device of the second set of ultrasonic ranging devices is spaced apart from an adjacent ultrasonic ranging device of the second set of ultrasonic ranging devices by a second space, wherein the second set of ultrasonic ranging devices are configured to determine second distances to the unit under test along the second axis; (64; figure 2) and
 a bow calculation tool configured to receive the first respective distances from the first set of ultrasonic ranging devices and the second respective distances from the second set of ultrasonic ranging devices, wherein the bow calculation tool is configured to determine a first effective radius based the first respective distances and the first space and to determine a second effective radius based the second respective distances and the second space, wherein the bow calculation tool is further configured to determine a bow value associated with the unit under test based on the first effective radius, the second effective radius, and a length of the unit under test. (check the roundness; paragraph 0011 & 0042-0043) (figure 2)
With regards to claims 2 and 9, Holden et al. US Pub 2009/0287439 teaches the bow calculation tool is further configured to receive a third distance measurement associated with the unit under test from a third ultrasonic ranging device, wherein the bow calculation tool is configured to determine the effective radius further based on a difference between the first distance measurement and an average of the second and third distance measurements. (paragraph 0042-0043) (66; figure 2)
With regards to claims 3 and 10, Holden et al. US Pub 2009/0287439 teaches the effective radius is a first effective radius, wherein the bow calculation tool is further configured to determine a second effective radius based on a difference between third and fourth distance measurements received from third and fourth ultrasonic ranging devices, respectively, and a space between the third and fourth ultrasonic ranging devices, wherein the bow calculation tool is configured to determine the bow value associated with the unit under test based further on the first effective radius, the second effective radius, and the length of the unit under test.( figure 2) (paragraph 0045)
With regards to claims 4 and 11, Holden et al. US Pub 2009/0287439 teaches the bow calculation tool is further configured to receive the third and fourth distance measurements associated with the unit under test from the third and fourth ultrasonic ranging devices, respectively. (58; figure 2)
With regards to claims 5, 12 and 17, Holden et al. US Pub 2009/0287439 teaches the bow calculation tool is configured to determine an average of the first effective radius and the second effective radius to determine the bow value. (paragraph 0057-0058)
With regards to claims 6, 13 and 18, Holden et al. US Pub 2009/0287439 teaches the bow calculation tool is further configured to determine whether the unit under test passes or fails to meet a standard defined based on the bow value. (paragraph 0013)
With regards to claims 7, 14 and 19 Holden et al. US Pub 2009/0287439 teaches the bow calculation tool is further configured to compare the bow value with a threshold value associated with the standard. (paragraphs 0013 & 0040)
With regards to claim 16, Holden et al. US Pub 2009/0287439 teaches the bow calculation tool is configured to determine the first effective radius based a difference between a first distance of the first respective distances and an average of two other distances of the first respective distances. (distance b/w sensors and container; paragraph 0012-0013)
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden et al. US Pub 2009/0287439.
With regards to claim 20, Holden et al. US Pub 2009/0287439 discloses the claimed invention except for the threshold value (paragraph 0013-0016) is less than or equal to 1/32 inches per foot. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the threshold less than or equal to 1/32 inches per foot, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Examiner's Note:
13. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
14.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Juvinall US 2006/0006352 teaches an apparatus and method for inspecting ribbed containers. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        June 15, 2022